                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                18-PO-05225-JTJ

             Plaintiff,                  VIOLATION:
                                         6563804
     vs.                                 Location Code: M13

DAVID R. KEITH,                          ORDER

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a fine amount of

$40 and a $30 processing fee for violation 6563804, for a total fine amount of $70.

The total fine amount will be paid in full on or before March 31, 2019. Payment(s)

should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.

      IT IS FURTHER ORDERED that the initial appearance in the above

captioned matter, currently scheduled for February 7, 2019, is VACATED.
DATED this 31st day of January, 2019.




                                 2
